Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 1 of 50 PageID: 48338




                                  Exhibit M
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 2 of 50 PageID: 48339




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                                                  No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,
                             vs.
                                                                          CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.


                      DECLARATION OF ORRAN L. BROWN, SR.
                          IN SUPPORT OF NOTICE PLAN

             I, ORRAN L. BROWN, SR., hereby declare and state as follows:

                                     I.     INTRODUCTION

             1.    Personal Information. My name is Orran L. Brown, Sr. I am the Chairman and

    a founding partner of BrownGreer PLC, located at 250 Rocketts Way, Richmond, Virginia

    23231.

             2.    The Capacity and Basis of this Declaration. I am over the age of 21. Unless

    otherwise noted, the matters set forth in this Declaration are based upon my personal knowledge,

    information received from the parties in this proceeding (the “Parties”), and information

    provided by my colleagues at BrownGreer. The opinions presented and recommendations made

    in this Declaration rest on my training and experience.

             3.    The Purpose of this Declaration. I submit this Declaration to describe my

    experience, the notice plan being developed for the proposed class action settlement of this

    litigation (the “Notice Plan”), and why my professional opinion is that the Notice Plan will be

    effective and will constitute the best notice that is practicable under the circumstances to the

    members of the class involved in this settlement, pursuant to Fed. R. Civ. P. 23(c)(2)(B).

                                                      1
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 3 of 50 PageID: 48340




                                II.    BACKGROUND AND EXPERIENCE

           4.      Summary of My Personal Experience. I have worked in the mass claims area,

    including class actions, for over 30 years. I have extensive experience as a lawyer handling class

    action proceedings, settlements and notices; as a claims administrator designing and

    implementing class action settlements, notice plans and notices to claimants and counsel; as a

    notice administrator; as a trustee or special master involved in multiple claim proceedings; and as

    an educator on class actions and other complex litigation. My personal biography is attached to

    this Declaration as Exhibit 1.

           5.      General Description of BrownGreer. BrownGreer has specialized in notice

    administration and settlement administration since my partner, Lynn Greer, and I founded the

    firm in 2002. We are experts in the legal and administrative aspects of the design, approval, and

    implementation of notice plans, settlement programs and the design, staffing and operation of

    claims facilities to provide damages payments, medical monitoring, or other benefits for the

    resolution of multiple claims through class action settlement, bankruptcy reorganization,

    voluntary agreement, or other aggregation vehicles. We have played major roles in many of the

    largest and most complex multiple claim proceedings and multiple claim settlement programs in

    history, serving as administrators, special masters, trustees, or settlement counsel. The

    BrownGreer summary attached as Exhibit 2 to this Declaration provides detail on our firm.

           6.      Summary of Experience with Notices and Notice Programs. BrownGreer has

    performed crucial administration or review roles in more than 75 major programs involving the

    disposition of over $33 billion in payments to qualifying claimants. In the course of the

    implementation of claims programs, BrownGreer has designed, written and issued over 14

    million notices to claimants and counsel on the outcome of the review of their claims. My work



                                                     2
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 4 of 50 PageID: 48341




    as a lawyer and claims administrator regularly involves drafting the text of notices to known and

    unknown claimants or members of a class or settlement group, designing the appearance of such

    notices to make them concise, clear and understandable, and designing and implementing the

    method of distributing such notices in the best practicable manner to the persons or entities

    affected by them. In its capacity as a notice administrator, BrownGreer has sent more than 41

    million direct notices by mail and email and has designed and implemented print and internet

    publication notice campaigns achieving hundreds of millions of exposures. We have extensive

    experience in all aspects of notice and settlement design and implementation, including:

       (a)        On countless occasions, I have drafted and overseen the implementation of specific
                  campaigns to certain groups of claimants before an existing claims facility to accelerate
                  the disposition of stalled claims, to alert claimants to information and materials needed
                  to complete their claims to be reviewed for eligibility determinations, and to advise
                  claimants of the results of processing steps on their claims.

       (b)        I have designed, and we have programmed, tested, hosted and maintained, many
                  settlement websites to provide information on programs and containing complex
                  functionality permitting claimants and their counsel to submit claims materials, receive
                  notices on claim outcomes, take action on claims, and request materials.

       (c)        We have designed, staffed, trained and operated call center systems and automated call
                  systems for claimants and counsel to hear information on settlement programs, request
                  information on notices and programs, or speak with specialists in the programs.

       (d)        I have advised and participated in the implementation of notice programs to known and
                  unknown potential claimants or class members, assessed the reasonableness and
                  sufficiency of such notice programs, from both practical and legal perspectives, and
                  worked with marketing consultants to place public notice in written and broadcast
                  media.

       (e)        I regularly advise companies and claims administrators and draft individual group
                  notices to conform to applicable legal requirements and to make the text and
                  instructions provided in such notices comprehensible and as simple as possible.

             7.        Highlights of Major Notice Plan Projects. Here are some of our more extensive

    projects regarding notice programs:




                                                        3
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 5 of 50 PageID: 48342




       (a)   Notice of Final Dalkon Shield Claim Filing Deadline: I drafted the notices and
             designed the entire notice campaign issued by the Dalkon Shield Claimants Trust to
             provide public notice of the final deadline for the submission of any claim relating to
             the Dalkon Shield device to the claims facility. This campaign included a publication
             in mid-April 1994, in sixty-eight newspapers in the United States and internationally,
             of a quarter-page notice explaining the final claims deadline and the steps necessary to
             submit a claim before the deadline. The supervisory court found this notice to be
             sufficient to advise potential claimants, whose identities could not be determined
             through due diligence, of the deadline and the opportunity to receive compensation
             through the claims resolution process. See In re A.H. Robins Co. (Smith v. Dalkon
             Shield Claimants Trust), 197 B.R 495 (E.D. Va.1995); In re A.H. Robins Co. (Allen v.
             Dalkon Shield Claimants Trust), 197 B.R 501 (E.D. Va. 1995); In re A.H. Robins Co.
             (Warren v. Dalkon Shield Claimants Trust), 197 B.R 503 (E.D. Va. 1995); In re A.H.
             Robins Co. (Rothbard v. Dalkon Shield Claimants Trust), 197 B.R 509 (E.D. Va.
             1996); In re A.H. Robins Co. (Bennett v. Dalkon Shield Claimants Trust), 204 B.R 194
             (E.D. Va. 1996).

       (b)   Initial Notice of Diet Drug Settlement: I participated in the implementation of the
             notice campaign to provide notice of the preliminary approval of the national class
             action settlement of the diet drug litigation in 2000. This campaign included a
             television commercial broadcast 106 times over a period of five weeks on network
             television and 781 times, for six consecutive weeks, on various cable networks. It also
             included a summary notice that appeared repeatedly in several magazines between
             January and March 2000, and as a one-third page black and white advertisement in four
             national newspapers, 77 local newspapers, three newspapers distributed throughout the
             United States territories and four newspapers targeted to the Hispanic market. This
             summary notice was also published in a variety of publications targeted to health care
             providers and pharmacists. The notice was mailed to all pharmacists in the United
             States, physicians who were likely to have prescribed the diet drug to patients, and to a
             mailing list of known diet drug users. The actual notice was an extensive packet of
             materials that included an Official Court Notice, a simpler Guide to Class Members,
             and claim forms that were all mailed to over 1,175,750 known class members. This
             notice campaign was approved by the supervisory court as sufficient in Brown v.
             American Home Products Corporation, (In re Diet Drugs Products Liability
             Litigation), MDL No.1203, 2000 WL 1222042 (E.D. Pa. 2000).

       (c)   Notice of Final Judicial Approval of the Diet Drug Settlement: As required by the
             Settlement Agreement in the diet drug litigation, I, along with Class Counsel and other
             parties, drafted the Official Court Notice mailed in February 2002 to over 830,500
             persons on the official notice list, of the final judicial approval of the settlement, the
             claims filing and medical diagnosis deadline dates affected by the date of final
             approval, the terms of the Settlement Agreement and benefits available, the steps
             required to seek benefits or opt out of the settlement, and the consequences of failing to
             act by the deadlines.




                                                    4
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 6 of 50 PageID: 48343




       (d)   Notice of Nextel Communications Settlement: In January of 2004, I served as an
             expert witness in the class action field and advisor to the court on the adequacy of
             notification procedures in a large consumer class action involving alleged improper
             monthly billing by Nextel Communications. The notice campaign included a
             combination of print publication and direct mail notice and reached nearly five million
             class members.

       (e)   Notice of Seventh Amendment to the Diet Drug Settlement: In June 2004 through
             September 2004, I, Class Counsel, and other counsel drafted and designed the Official
             Court Notice of the Seventh Amendment to the Settlement Agreement, which required
             new notice to all known Diet Drug class members. This notice described the terms of
             the Seventh Amendment, explained what benefits were available to class members
             under the agreement and provided direction to class members intending to object to or
             opt out of the new agreement, and consisted of both a detailed notice and a concise
             summary notice. I testified regarding the Seventh Amendment and the notice plan
             during the fairness hearing on the Seventh Amendment before the United States
             District Court for the Eastern District of Pennsylvania on January 19, 2005. The
             United States District Court for the Eastern District of Pennsylvania approved this
             notice plan as compliant with due process and Rule 23 in PTO 3880 - Preliminarily
             Approving the Seventh Amendment to the Nationwide Class Action Settlement
             Agreement with American Home Products Corporation, Approving the Form of
             Notice, and Scheduling a Hearing Regarding the Amendment (Document No. 104343),
             (August 26, 2004). BrownGreer mailed these notices from September – November
             2004 to over 525,000 class members in the Trust’s claims database and handled all
             aspects of returned and re-issued mail. The United States District Court for the Eastern
             District of Pennsylvania approved the Seventh Amendment in PTO 4567 (Document
             No. 105062) (March 15, 2005).

       (f)   Notice of NFL Concussion Settlement. In June 2014, my firm produced the notice
             mailing list of the NFL Concussion Settlement Program. The goals of this effort were
             to identify and include on the list: (1) as many living NFL Football Players as possible,
             whether currently playing or not playing at that time; (2) as many deceased NFL
             Football Players as possible; (3) the family members of deceased NFL Football
             Players; and (4) the best known mailing address of living NFL Football Players and the
             family members of deceased NFL Football Players. As part of this analysis, we
             identified 7,126 deceased NFL Football Players. To obtain the most current list of
             family relations of deceased players, BrownGreer coordinated with a commercial data
             curator to identify known first degree relatives based upon their association with the
             player in national address lists, credit applications, and other data sources, and to
             obtain best known addresses for those relatives. Through this effort, we identified
             10,987 family members with available mailing addresses, which we used in compiling
             the final mailing list for the program. The supervisory court approved the notice
             campaign as sufficient on April 22, 2015 in In re: National Football League Players’
             Concussion Injury Litigation, MDL No. 2323, No. 14-cv-00029 (E.D. Pa. 2015).




                                                    5
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 7 of 50 PageID: 48344




       (g)   Notice of Telephone Consumer Protection Act Class Action Settlement. In July
             2014, my firm and I were appointed by the United States District Court for the
             Northern District of Illinois to serve as the Notice and Claims Administrator for the
             $75,455,098.74 nationwide settlement program for alleged violations of the Telephone
             Consumer Protection Act, 47 U.S.C. § 227 et seq. We advised the parties on the notice
             plan for that action, and I submitted a Declaration in support of the Motion for
             Preliminary Approval regarding the settlement. BrownGreer implemented the notice
             campaign to provide notice of the class action settlement to users of approximately
             21,200,000 unique cell phone numbers. This campaign primarily occurred in August
             2014 through September 2014 and included individual emails, direct mailing of
             postcards, internet banner notice, and paid search terms. To inform the internet notice
             campaign, BrownGreer developed a comprehensive target audience profile for the class
             and designed a program tailored to that profile. BrownGreer sent over 16,500,000
             notices, and the banner notice campaign enjoyed over 19,000,000 impressions
             throughout the display period. BrownGreer successfully reached over 96% of the
             known Settlement Class and nearly 92% of the estimated total Settlement Class. The
             supervisory court approved the notice campaign as sufficient on February 12, 2015 in
             In re Capital One Telephone Consumer Protection Act Litigation, MDL No.2416, 12 C
             10064 (N.D. Ill. 2015).

       (h)   Notice of Court Ordered Victim Compensation Program. On August 19, 2016, my
             firm and I were appointed by the United States District Court for the District of
             Arizona in the Court’s Order Re Victim Compensation (Melendres v. Arpaio, Case No
             2:06-cv-02513-GMS (D. Ariz)) to serve as the Third-Party Administrator managing a
             mass Notice and Claims Processing Plan. The Maricopa County Board of Supervisors
             created a fund of $500,000 to compensate individuals who claimed that their
             constitutional rights were violated as a result of detention by the Maricopa County
             Sheriff’s Office. For that matter, we designed a multi-faceted notice plan in Spanish
             and English that includes (1) letters mailed directly to known potential class members;
             (2) outreach to local and international community organizations and government
             consulate offices; (3) print publication notice in relevant periodicals; (4) radio
             advertisements on regional stations; (5) a dedicated settlement website; (6) internet
             banner ads; (7) paid search terms; (8) Facebook ads; and (9) a national press release.
       (i)   Notice of Nationwide Consumer Product Settlement. In September 2017, my firm
             and I were appointed by the United States District Court for the Eastern District of
             Washington to serve as the Notice and Claims Administrator for a $3,800,000
             nationwide class settlement related to allegedly defective instant hot water filters sold
             and installed throughout the United States. For that matter, we designed a multi-
             faceted notice plan that included (1) letters mailed directly to known potential class
             members; (2) postcards mailed to businesses that may have sold, installed, or serviced
             the subject product; (3) print publication notice in a national consumer magazine, a
             national newspaper, a national newspaper supplement, and a national trade magazine;
             (4) a dedicated settlement website; (5) internet banner ads; (6) paid search terms; (7)
             Facebook ads; and (8) a national press release. On September 8, 2017, the supervisory
             court approved the notice campaign in Desio v. Emerson Electric Co. d/b/a
             InSinkErator, No. 2:15-cv-00346-SJM (E.D. Wash. 2017).

                                                    6
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 8 of 50 PageID: 48345




       (j)        Notice of Nationwide Corn Seed Settlement. In April 2018, my firm and I were
                  appointed by the United States District Court of Kansas to serve as the Notice and
                  Claims Administrator for a $1.51 billion nationwide class settlement related to the sale
                  and marketing of Syngenta’s genetically modified corn seeds and the alleged harm that
                  Syngenta’s conduct caused corn producers, grain handling facilities, and ethanol
                  production facilities. We designed, executed, and managed a comprehensive notice
                  plan that included (1) letters mailed directly to known potential class members; (2) two
                  reminder postcard notices mailed to known potential class members who had not yet
                  filed a claim; (3) print publication notice in several national and regional trade
                  magazines; (4) a dedicated settlement website; (5) initial and reminder radio
                  advertisements on regional and nationally syndicated radio programs; (6) Facebook
                  ads; (7) fliers sent to state and national organizations relevant to corn production; and
                  (8) three national press releases. BrownGreer successfully reached over 99% of the
                  known Settlement Class and over 94% of the estimated total Settlement Class. The
                  supervisory court approved the notice campaign on April 10, 2018 in In re Syngenta
                  AG MIR 162 Corn Litigation, MDL No.2491, 2:14-MD-02591 (D. Kan. 2018).
             8.        Other Relevant Experience. In addition to the notice plan projects highlighted in

    Paragraph 7, BrownGreer has administered, served as experts, and/or otherwise consulted with

    settled parties on many other notice programs approved as sufficient by the overseeing court,

    such as the programs implemented in these cases:

             (1) Acosta v. Tyson Foods, Inc., No. 8:08-cv-86 (D. Neb.) (direct mail notice);
             (2) Bartell, et al. v. LTF Club Operations Company, Inc., Case No. 2:14-cv-00401 (S.D.
                 Ohio) (direct mail notice);
             (3) Bessey v. Packerland Plainwell, Inc., No. 4:06-cv-0095 (W.D. Mich.) (direct mail
                 notice);
             (4) Beecroft v. Altisource Business Solutions Pvt. Ltd., No. 0:15-cv-02184 (D. Minn.)
                 (direct mail notice; social media ads);
             (5) Betts v. National Cash Advance/Advance America, Nos. 502001CA000320OCAI-MB
                 and 502004CA008164XXXXI-MB (Palm Beach County Cir. Ct.) (direct mail notice)
             (6) Brown & Szaller, Co., L.P.A., et al., v. Waste Management of Ohio, Inc., Case No.
                 CV-16-859588.
             (7) Churchill v. Farmland Foods, Inc., No. 4:06-cv-4023 (C.D. Ill.) (direct mail notice);
             (8) Clark v. Grp. Hosp. & Med. Servs., Inc., No. 3:10-CIV-00333-BEN-BLM (S.D. Cal.)
                 (direct mail notice);
             (9) Cohen v. Foothill/E. Transp. Corridor Agency, et al., No. SACV 15-01698 (C.D.
                 Cal.) (direct mail and email notice);

                                                         7
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 9 of 50 PageID: 48346




          (10) Cohen v. Warner Chilcott Pub. Ltd. Co., No. 1:06-cv-00401-CKK (D.D.C)
             (national print publications, internet banner ads, and paid internet search);
          (11) Collins v. Sanderson Farms, Inc., No. 2:06-cv-02946 (E.D. La.) (direct mail
             notice);
          (12) Conerly v. Marshall Durbin Food Corp., No. 2:06-cv-205 (N.D. Ala.) (direct mail
             notice);
          (13) Contreras v. PM Beef Holdings, LLC, No. 07-CV-3087 (D. Minn.) (direct mail
             notice);
          (14) Cook v. Columbia Freightliner, LLC, No. 10-CP-02-1987 (Aiken County S.C.
             Jud. Dist.) (direct mail notice);
          (15) Flores v. Zorbalas, No. 27-CB-16-14225 (Hennepin County District Court,
             Fourth Judicial District of Minnesota) (direct mail notice);
          (16) Ene v. Maxim Healthcare Servs., Inc., No. 4:09-cv-02453 (S.D. Tex.) (direct mail
             notice);
          (17) Ferguson v. Food Lion, LLC, No. 12-C-861 (Cir. Ct., Berkeley Cnty., W. Va.)
             (regional print publications and direct mail notice);
          (18)   Gales v. Capital One, N.A., No. 8:13-cv-01624 (D. Md.) (direct mail notice);
          (19) Gregorio v. Premier Nutrition Corp., No. 17-cv-05987-AT (S.D.N.Y.) (direct
             mail and email notice and internet banner ads);
          (20)   Gomez v. Tyson Foods, Inc., No. 08-021 (D. Neb.) (direct mail notice);
          (21) Graham v. Capital One Bank (USA), N.A., 8:13-cv-00743 (C.D. Cal.) (direct mail
             notice);
          (22) Gray, Ritter & Graham P.C. v. Goldmann Phipps PLLC, No. 4:13-cv-00206-CDP
             (E.D. Mo.) (direct mail notice);
          (23) Hall v. Capital One Auto Fin., Inc., No. 1:08-cv-01181 (N.D. Ohio) (direct mail
             notice);
          (24) Hankins v. Carmax Inc., No. 03-C-07-005893 CN (Baltimore County Md. Cir.
             Ct.) (direct mail notice);
          (25) Hanna v. Agape Senior, LLC, No. 12-CP-40-5950 (S.C. St. Ct., Richland Cnty.,
             S.C.) (direct mail notice and print publications);
          (26) Herron v. Carmax Auto Superstores, Inc., No. 2006-CP-02-1230 (Aiken County
             S.C. Jud. Dist.) (direct mail notice);
          (27) In re Bhatia v. 3M Co., No. 0:16-cv-01304 (D. Minn.) (direct mail notice and
             calling campaign);

                                                 8
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 10 of 50 PageID:
                                  48347



       (28) In Re Children’s Ibuprofen Oral Suspension Antitrust Litig.-Indirect Purchaser
          Action, No. 1:04-mc-0535-ESH (D.D.C.) (national print publications, internet banner
          ads, and paid internet search);
       (29) In Re De Bernardi v. City and County of San Francisco., No. 4:2018-cv-04597
          (N.D. Ca) (direct mail notice and email notice);
       (30) In Re Moyer Packing Co., P. & S. Docket No. D-07-0053 (U.S. Dep’t Agric.)
          (direct mail notice);
       (31) In Re Oxycontin Litig., No. 02-CP-18-1756 (S.C. Eq., Dorchester Cnty., S.C.)
          (regional print publications and direct mail notice);
       (32) In Re Wazwaz v. City and County of San Francisco., No. 3:2018-cv-05580 (N.D.
          Ca) (direct mail notice and email);
       (33) Lycan, et. al., v. City of Cleveland, No. CV 09686044 (Ct. of C.P., Cuyahoga
          County, OH) (direct mail notice, print publication)
       (34) McCoy v. North State Aviation, LLC, Case No. 1:17-cv-00346-CCE-LPA
          (M.D.N.C). (direct mail notice);
       (35) Morales v. Greater Omaha Packing Co. Inc., No. 8:08-cv-0161 (D. Neb.) (direct
          mail notice);
       (36) Morgan v. Richmond Sch. of Health & Tech., No. 3:12-cv-00373-JAG (E.D. Va.)
          (regional print publications and direct mail notice);
       (37) Nader v. Capital One Bank (U.S.A.), N.A., No. 2:12-cv-01265-DSF-RZ (C.D.
          Cal.) (national print publication and direct mail and email notice);
       (38) Orrin S. Anderson v. Capital One Bank, No. 7:19-cv-03981 (S.D. NY) (direct
          mail notice);
       (39) Polanco v. Moyer Packing Co., No. C.P., 1852 (Philadelphia County Pa.) (direct
          mail notice);
       (40) Rubenstein v. The Neiman Marcus Group LLC, No. 2:14-cv-07155-SJO-JPR
          (C.D. Ca.). (direct mail notice, digital notice, print publication notice);
       (41) Runton et al. v. Brookdale Senior Living, Inc., No. 0:17-cv-60664-CMA (S.D.
          Fla.) (direct mail notice)
       (42)   Samuel v. EquiCredit Corp., No. 00-cs-6196 (E.D. Pa.) (direct mail notice);
       (43)   Santiago v. GMAC Mortg. Grp., Inc., No. 784574 (E.D. Pa.) (direct mail notice);
       (44) Spinelli v. Capital One Bank (USA), No. 8:08-cv-132 (M.D. Fla.) (direct mail
          notice);



                                              9
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 11 of 50 PageID:
                                  48348



         (45) Stout v. JELD-WEN, Inc., No. 1:08-cv-0652 (N.D. Ohio) (national and regional
            print publications, internet banner ads, paid internet search, and direct mail notice);
         (46) Travel Insurance Refund Program in the matter of Jefferson Insurance Company
            NAIC #11630 and in the matter of BCS Insurance Company NAIC #38245 (direct
            mail notice);
         (47) United States v. Capital One, N.A., No. 1:12-cv-828 (E.D. Va.) (direct mail
            notice);
         (48) United States v. Chevy Chase Bank, F.S.B., No. 1:13-cv-1214 (E.D. Va.) (direct
            mail notice);
         (49) United States v. National Treasury Employees Union, No. 93-1170 (D.C. App.)
            (direct mail notice)
         (50) Watts v. Capital One Auto Finance, Inc., No. CCB-07-03477 (D. Md.) (direct
            mail notice); and
         (51)    Wilder v. Triad Fin. Corp., No. 3:03-cv-863 (E.D. Va.) (direct mail notice).
                 III.    THE GOALS OF A SUCCESSFUL NOTICE PLAN

         9.      Required Notice to the Class. As advised in the Manual for Complex Litigation,

 “[n]otice is a critical part of class action practice,” for it “provides the structural assurance of

 fairness that permits representative parties to bind absent class members.” See Manual for

 Complex Litigation, § 21.31 (4th ed. 2010). The proposed settlement in this proceeding involves

 a common issues class under Fed. R. Civ. P 23(b)(3). For any matter certified as a Rule 23(b)(3)

 class, Rule 23(c)(2)(B) requires “the best notice that is practicable under the circumstances,

 including individual notice to all members who can be identified through reasonable effort.” For

 the settlement of such a class, Rule 23(e)(1) requires the court to examine at the notice stage

 whether it would be likely to approve the proposed settlement after considering many of the

 same procedural and substantive factors that it will consider at the final approval stage. If after

 “frontloading” its examination the court determines it would be likely to (1) approve the

 proposed settlement and (2) certify the class, it must then “direct notice in a reasonable manner

 to all class members who would be bound by the proposal.” The Advisory Committee notes that


                                                    10
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 12 of 50 PageID:
                                  48349



 it is standard practice to send one combined notice to the class under both Rule 23(e)(1) and Rule

 23(c)(2)(B). Fed. R. Civ. P. 23 advisory committee’s note. This combined notice should adhere

 to the “best notice practicable” standard of Rule 23(c)(2)(B), thereby satisfying both these

 provisions.

        10.     How the Notice is to be Delivered to the Class. The delivery methods selected

 for the notice must fulfill the essential requisites of due process by alerting affected parties to the

 pendency of the resolution and affording them the opportunity to be heard. “An elementary and

 fundamental requirement of due process in any proceeding which is to be accorded finality is

 notice reasonably calculated, under all the circumstances, to apprise interested parties of the

 pendency of the action and afford them an opportunity to present their objections.” See Mullane

 v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Indeed, as the Advisory

 Committee acknowledges, “[t]he ultimate goal of giving notice is to enable class members to

 make informed decisions about whether to opt out or, in instances where a proposed settlement is

 involved, to object or to make claims.” Fed. R. Civ. P. 23 advisory committee’s note. Rule 23

 and due process mandate individual notice to known and reasonably knowable class members.

 “[E]ach class member who can be identified through reasonable effort must be notified that he

 may request exclusion from the action and thereby preserve his opportunity to press his claim

 separately or that he may remain in the class and perhaps participate in the management of the

 action.” See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176-77 (1974). There is, however, no

 one preferred means of delivering notice when considering what is the “best notice practicable.”

 In 2018, Rule 23(c)(2)(B) was amended to permit notice to be made by one or a combination of

 means, including “United States mail, electronic means, or other appropriate means.” As

 explained in the Advisory Committee Notes, while the rule continues to call for “the best notice



                                                   11
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 13 of 50 PageID:
                                  48350



 that is practicable,” the court should consider whether a certain method of giving notice is

 “appropriate” in light of the nature of the case and characteristics of the class. “Instead of

 preferring any one means of notice, [] the amended rule relies on courts and counsel to focus on

 the means or combination of means most likely to be effective in the case before the court. The

 court should exercise its discretion to select appropriate means of giving notice.” Fed. R. Civ. P.

 23 advisory committee’s note. In making those selections, courts should be conscious of the

 Supreme Court’s reminder in Mullane that “process which is a mere gesture is not due process.

 The means employed must be such as one desirous of actually informing the absentee might

 reasonably adopt to accomplish it.” Id. at 315.

        11.         The Content and Format of the Notice. The Advisory Committee Notes instruct

 that, “[i]n determining whether the proposed means of giving notice is appropriate, the court

 should also give careful attention to the content and format of the notice[.]” Fed. R. Civ. P. 23

 advisory committee’s note. Rule 23(c)(2)(B) requires that the notice of a Rule 23(b)(3) class

 action “must clearly and concisely state in plain, easily understood language” these seven

 messages:

              (1) the nature of the action;
              (2) the definition of the class certified;
              (3) the class claims, issues, or defenses;
              (4) that a class member may enter an appearance through an attorney if the member
                  so desires;
              (5) that the court will exclude from the class any member who requests exclusion;
              (6) the time and manner for requesting exclusion; and
              (7) the binding effect of a class judgment on members under Rule 23(c)(3).

 According to the Court in Mullane:

        The notice must be of such nature as reasonably to convey the required
        information . . . and it must afford a reasonable time for those interested to make
        their appearance . . . . But if, with due regard for the practicalities and
        peculiarities of the case, these conditions are reasonably met, the constitutional
        requirements are satisfied.


                                                   12
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 14 of 50 PageID:
                                  48351



 339 U.S. at 314-15. “The notice should describe the action and the plaintiffs’ rights in it.” See

 Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985). Two of the four Major Checkpoints

 in the Federal Judicial Center’s Judges’ Class Action Notice and Claims Process Checklist and

 Plain Language Guide (the “FJC Checklist”) address the need to make the notices themselves

 both noticeable and understandable:

        Will the notices come to the attention of the class? Notices should be designed
        using page-layout techniques (e.g., headlines) to command class members’
        attention when the notices arrive in the mail or appear on the Internet or in printed
        media.

        Are the notices informative and easy to understand? Notices should carry all of
        the information required by Rule 23 and should be written in clear, concise, easily
        understood language.

 A notice plan must ensure that each notice sent to a class member individually or by publication

 conveys in clear, non-legalistic words and a reader-friendly format the information that the class

 member needs to make an informed decision about whether to accept, opt out, or object to the

 proposed settlement, how to effect any such decision, the deadlines by which to act, and the

 consequences of taking or not taking action. The Advisory Committee notes that it is “important

 to include details about the proposed method of giving notice and to provide the court with a

 copy of each notice the parties propose to use.” Fed. R. Civ. P. 23 advisory committee’s note.

        12.     Timing of the Notice. The notice must be transmitted on dates that allow

 potential class members sufficient time to receive the notice, realize a need to react to it, and take

 the actions necessary to, if they so choose, participate in the settlement, be excluded from it, or

 object to it. The assessment and significance of these criteria vary depending upon the nature of

 the claims involved in the settlement, the sophistication of potential class members, the

 information available on known class members, and the complexity of the actions required to

 seek benefits under the settlement.


                                                  13
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 15 of 50 PageID:
                                  48352



                              IV.     THE SETTLEMENT CLASS

        13.     The Proposed Settlement Class. The Parties’ March 13, 2020 Settlement

 Agreement defines the proposed Settlement Class as the following:

         [A]ll Persons within the United States and its territories who after March 7, 1984 and
        before March 30, 2011 filed and Served a lawsuit against Engelhard/BASF seeking
        asbestos-related bodily injury compensation or other relief arising from exposure to
        Emtal Talc products, and who before March 30, 2011 either: (A) had voluntarily
        dismissed or terminated the lawsuit as to Engelhard/BASF after the suit was filed,
        including any voluntary dismissal or release of claims due to settlement; or (B) had their
        lawsuit as to Engelhard/BASF involuntarily dismissed.

 (Agreement § 1.2.1.) The “Persons” are comprised of two groups of people: (1) the Class

 Members with a right to claim damages related to their own Emtal Talc exposure (the “Injured

 Persons”); and (2) the Derivative Claimants with a right to damages based on an Injured Person’s

 injury or death, including such groups as spouses, heirs, legatees, personal representatives, and

 wrongful death beneficiaries and assignees (the “Derivative Claimants”). (Agreement § 1.3.60.)

        14.     The Class Data. The Parties gave the Settlement Administrator in this matter,

 Verus LLC (“Verus”), access to a number of data sources, including databases and spreadsheets

 of plaintiff data from several plaintiff law firms, copies of complaints containing plaintiff names

 as well as addresses and/or Social Security Numbers (“SSNs”) for some of these plaintiffs,

 copies of pleadings, interrogatories, depositions and other documents from the underlying

 lawsuits, and other non-privileged material discovered in the Williams v. BASF Catalysts, LLC,

 No. 2:11-cv-01754, litigation (the Williams matter) (collectively, the “Class Data”). Verus

 provided BrownGreer with an aggregated list of unique series of different Class Member lists

 extracted from the Class Data, and where such information was available, also provided details

 about whether the Class Members were deceased, relatives of those deceased Class Members,

 recent contact information for these relatives and Class Members who are presumed to be living,



                                                 14
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 16 of 50 PageID:
                                  48353



 through TransUnion proprietary database searches, and the names and addresses of certain Class

 Members’ attorneys from the underlying lawsuits. We consulted with Verus and the Parties to

 develop a final Class Member list and updated information for a number of Class Members in

 collaboration with LexisNexis, a global provider of information and analytics. We ran the names

 and additional data points available for the Class Members through LexisNexis’ proprietary

 database of over 83 billion public records to further identify deceased Class Members, their first-

 degree relatives, and a last known address for these relatives and the Class Members presumed to

 be living. After we incorporated the results from LexisNexis, we created two distinct lists: (1)

 the Class Member List containing 18,721 Class Members, 7,055 of whom LexisNexis and/or

 Verus’ data source(s) identified as deceased (the “Deceased”) and 11,666 of whom are presumed

 to living (the “Presumed Living”); and (2) the Relative List containing 30,350 known first-

 degree relatives 1, grandparents, and grandchildren of deceased Class Members (the “Relatives”).

 We further culled the Relative List to include only those 27,803 Relatives for whom there was no

 indication of being deceased, belonging to 5,525 of the Deceased Class Members, forming the

 “Presumed Living Relative List.”

            Having identified the Class Members and the above identified cohorts of Deceased,

 Presumed Living, and Relatives, our next task was to compile addresses or other contact

 information to be able to provide direct notice to Class Members. Through the material provided

 regarding the underlying lawsuits, we were initially able to identify addresses for all but 5,371 of

 the potential Class Members.

            15.      Additional Efforts to Obtain Class Data from Asbestos Trusts. We understood

 from discussions with Verus and the Parties that there is a high likelihood that the Class



 1
     First-Degree Relatives includes spouses, siblings, children, and parents.

                                                             15
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 17 of 50 PageID:
                                  48354



 Members in this case may have filed claims with one or more asbestos bankruptcy trusts

 established under 11 U.S.C. § 524(g) (the “Trusts”). After numerous discussions with the Parties

 on possible steps to find contact information for known Class Members, on February 14, 2020,

 BrownGreer emailed 10 Trust Counsel and Trustees who collectively represent and serve 38 of

 the largest Trusts, 20 of which are administered by Verus, and invited a phone conversation to

 discuss conceptually how the Trusts might be able to assist in effecting direct notice to potential

 class members who match to a name in their claimant databases.

        Between February 17 and March 3, 2020, we had calls with the eight Trusts Counsel and

 Trustees, representing and serving 34 Trusts, who had responded to our initial email and agreed

 to speak with us over the phone. We explained on those calls that there are approximately 5,000

 potential Class Members for whom we have no information from which we can ascertain a

 mailing address for the Class Member or contact information for a relative, making us hopeful

 that the Trusts would be willing to help us and the Parties here by disclosing such data to us, or

 disseminating the class notice themselves to such persons.

        The Trusts tended to take the same position in response to our entreaties, though the level

 of support they were willing to provide varied. No Trust was willing to disclose claimant data

 voluntarily, citing to Trust claimant rights of confidentiality. All Trust Counsel and Trustees

 with whom we spoke also indicated that the addresses they maintained were of claimants’

 counsel and not the Trust claimants. Many expressed concerns about the unreliability of matches

 based on only a full name. However, while several Trust Counsel and Trustees were less

 amenable to supporting the notice process in any way because of concerns with confidentiality,

 Trust resources, and false name matches, a number of them indicated an initial potential

 willingness to send the notice to matching claimants’ attorneys on behalf of this settlement.



                                                 16
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 18 of 50 PageID:
                                  48355



         Between March 13, 2020 and March 31, 2020, we engaged the Trusts in several follow-

 up discussions over phone and email, during which we shared more information about the

 potential settlement, and in a few instances, a copy of the complaint and the draft class notice.

 Ultimately, Trust Counsel and Trustees with whom we spoke declined to assist in the notice

 process. It was around this time that we learned that Class Counsel and Verus had discovered an

 alternative approach to identifying Class Member contact information and reaching those

 potential Class Members. Accordingly, we terminated our pursuit of potential Class Member

 data from the Trust databases or any additional support in providing notice to these 5,371

 persons for whom we had no address and instead relied on the Class Data provided by the Parties

 and Verus and the efforts they undertook to supplement the Class Data to develop the Notice

 Plan.

         16.    Additional Efforts to Obtain Class Data from Discovery Documents. While

 communication with the Trusts was on-going, Class Counsel’s data management vendor

 forwarded to Verus the document images produced by defendants in the Williams matter and

 third parties in response to subpoenas relating to the underlying cases in anticipation of preparing

 them for use as outlined in the Plan of Distribution. Verus and Class Counsel reviewed these

 documents using data science name matching techniques and other technology assisted

 document search and review techniques to further identify class members identities and location

 information, and by doing so, identified mailing addresses for 2,871 of the 5,371 persons for

 whom we previously had no address. The documents also revealed that 241 persons on the

 original Class List were lay or expert witnesses, and accordingly, we removed them from the

 Class List. As a result, we have narrowed it down to 2,500 Class Members whom we are unable




                                                  17
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 19 of 50 PageID:
                                  48356



 to attempt to notice directly or through a relative because of a lack of address or other identifying

 information.


                                       V.       THE NOTICE PLAN


          17.      Direct Notice. The first goal of this Notice Plan is to provide direct notice to all

 Settlement Class Members who can be identified through reasonable effort. Indeed, the Parties,

 Verus, and BrownGreer have undertaken considerable effort to identify as many known

 Settlement Class Members as reasonably possible. We will mail the long-form Notice

 substantially in the form of Exhibit K to the plaintiff’s motion for preliminary approval in the

 following manner:

          (1) Presumed Living Class Members. We will mail the long-form Notice to every
              Presumed Living Class Member for whom we have a name and address. We will
              attempt to verify and update all addresses against the United States Postal Service’s
              (“USPS”) National Change of Address (“NCOA”) 2 database prior to mailing. If a
              Notice is returned by the USPS as undeliverable but with a forwarding address, we
              will re-mail the Notice to the updated address provided by the USPS. If the returned
              Notice does not identify any updated address from the USPS, we will submit the
              Class Member’s mailing information to the LexisNexis compendium of domestic
              addresses for updated address information, if available. In addition, we will update
              addresses based on requests received from Class Members. We estimate that we will
              target through direct notice approximately 9,356 (80%) of the Presumed Living Class
              Members directly, representing 50.0% of the total Settlement Class.
          (2) Presumed Living Relatives of Deceased Class Members. We have names and
              addresses for 27,803 Relatives in the Presumed Living Relative List associated with
              5,525 distinct Deceased Class Members. The Settlement Agreement permits a
              personal representative to submit a claim on behalf of a deceased Class Member and
              such personal representatives release their claims against the defendants regardless of
              whether they file a claim. (Agreement § 1.3.63, § 1.3.70). We will mail notice to
              these known Presumed Living Relatives who may be or may know deceased Class
              Members’ personal representatives. We estimate that we will target directly



 2
   The NCOA database contains records of all permanent change of address submissions received by the USPS from
 individuals and businesses. The Settlement Potential Claimant list is submitted against the database, and a Potential
 Claimant’s address is automatically updated with the new address from USPS data based on a comparison with the
 Potential Claimant’s name and last known address.

                                                          18
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 20 of 50 PageID:
                                  48357



              approximately 27,803 known Presumed Living Relatives belonging to 5,525 (78.3%
              of) total deceased Class Members, or 25% of the total Settlement Class.
        (3) Deceased Class Members. Of the 7,055 Class Members who are deceased, we have a
            name and mailing address for 6,825 (96.7%). While notices mailed to these persons’
            last known addresses, of course, will not reach the actual Class Members, they may,
            at minimal cost, reach family members or other persons who are or may know
            personal representatives of the Deceased.
        (4) Attorneys and Law Firms in Underlying Lawsuits. As described above, Verus
            provided to us the names and mailing addresses of 50 attorneys and law firms who
            collectively represented 4,929 Class Members in their underlying lawsuits, 2,212 for
            whom search efforts did not yield direct contact or other identifying information. We
            understand from Verus and the Parties that the majority of these attorneys or their
            successors are still active and, we believe it is reasonable to conclude that many are in
            active communication with the living Class Members who they represented during
            the class period or may be a reliable source from whom we can update contact
            information for these clients. Therefore, we will mail a long-form Notice to every
            attorney and law firm for whom we have an address in the same manner described
            above for Presumed Living Class Members and Relatives. We will provide the
            lawyers with a list of potential Class Members for whom our research suggests they
            filed underlying lawsuits, and we will enclose a letter prepared by Class Counsel
            substantially in the form of Exhibit 3 to this Declaration that will provide background
            about the matter, request that the recipient mail the Notice to his or her clients who
            were plaintiffs in the underlying lawsuits, and ask the attorneys to respond to
            BrownGreer with confirmation that they mailed the Notice to their clients.
        18.      Estimated Direct Notice Reach. Through direct notice alone, we feel we can

 target through mailed notice nearly 80% of the Settlement Class either directly or through at least

 one relative of the Deceased, and just over 90% after including notice through plaintiffs’ firms.

 Because of anticipated undeliverable notices, which we estimate will be no more than 15% of

 notices sent, we project that we can reach at least 77.5% of Class Members and their Relatives

 directly. We understand from defense and plaintiffs’ counsel that the attorneys for whom we

 have information in this case from depositions and other discovery documents are highly

 engaged with their clients, and therefore, the attorneys are likely to disseminate the message to

 their former and current clients. Accordingly, we believe the 77.5% estimated reach percentage

 may be conservative. Under the circumstances, and thanks to the considerable data culling,



                                                 19
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 21 of 50 PageID:
                                  48358



 cleansing, and enhancing efforts undertaken, we expect to achieve a meaningful and important

 reach percentage that rises above the 70% reach target suggested by the FJC Checklist.

        19.     Need for Publication Notice. Although a reach percentage of at least 70% is

 probable in this matter, there are a few unpredictable factors that could reduce the reach of Class

 Members, such as the strength of addresses we received for this aging population of Class

 Members from various data sources and the fact that the Relatives to whom we are sending

 Notice may not be or notify the personal representatives of the Deceased. Accordingly, we plan

 to supplement the direct notice efforts with a carefully planned public notice campaign to target

 those Class Members, Relatives, and other potential personal representatives we cannot reach by

 mail because their identities are unknown, mailing addresses of those persons are unavailable, or

 mailed notices are returned to us by USPS as undeliverable. This public notice will also reach

 Presumed Living Class Members and Relatives already notified by direct mail. By reaching

 these persons again, the public notice will serve alternative goals of strengthening Class Member

 and Relative awareness of the Settlement and engaging those persons to become more likely to

 participate in the settlement program.

        20.     Developing a Publication Notice Plan. Notice by publication in the class

 settlement context refers to the practice of exposing potential members of a Settlement Class

 whom you cannot contact directly to a class settlement notice by strategically placing the

 notice in places where the Settlement Class Members will have the opportunity to see, read

 and react to the notice. A publication notice campaign is effectively an advertising campaign

 for the proposed class settlement. A publication notice strategy, therefore, must consider

 characteristics of the audience and how those audience members are most likely to see and

 respond to the notice. The publication notice strategy in the Notice Plan proposed for this case



                                                 20
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 22 of 50 PageID:
                                  48359



 obviously must target the Settlement Class. We will also aim to reach Relatives of the Deceased

 for the reasons described in Paragraph 17(b) of this Declaration. Based on our analysis of the

 available last known addresses for Class Members and known Presumed Living Relatives, we

 estimate that nearly 82% of the Presumed Living Class Members and 72.5% of the Presumed

 Living Relatives reside in Ohio, Mississippi, Georgia, and Alabama. An analysis of available

 dates of birth for the Presumed Living Relatives reveals that more than 50% are ages 45-70.

 While there is limited date of birth information available for the Presumed Living Class

 Members, we know from the high percentage of deceased Class Members and representations of

 the Parties nearly all Presumed Living Class Members are over 55. Therefore, the publication

 notice strategy will use geographic, age, and other industry standard targeting techniques to try to

 reach potential Settlement Class Members.

          (1) Print Publication. We will adapt the long-form Notice into a summary notice
              format, substantially in the form of Exhibit L to the plaintiff’s motion for preliminary
              approval that can be placed as ads in various print publications. We will implement a
              regional print publication campaign focused on the four states where the vast majority
              of Presumed Living Class Members and Presumed Living Relatives reside. We will
              supplement that campaign with three carefully selected national print ads chosen to
              reach Class Members and Relatives outside these four states. The table below shows
              the print publications where we will place summary versions of the long-form Notice.

                                            Print Publications
                                                National
                Publication                           Description                                   Circulation
                                  Provides timely insights and in-depth analysis important to
     1.         AARP Bulletin     Americans 50-plus on topics including health, Medicare,            23,109,129
                                  Social Security, finances, and consumer protection.
                                  Magazine that is the forum for patients with cancer initiated
                                  by the Academy of Oncology Nurse & Patient Navigators. It
                                  features articles written by and for patients with cancer,
                                  survivors, nurse navigators, and other oncology team
                                  members. The magazine addresses the issues that patients,
     2.            Conquer                                                                            90,000
                                  their family members, and caregivers face every day in an
                                  easy-to-read format. Issues include interviews with patients
                                  with cancer, information on access to care, and articles on
                                  lifestyle topics such as nutrition, stress management, personal
                                  finance, and legal and employer issues.



                                                     21
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 23 of 50 PageID:
                                  48360


                                        Magazine is edited for people whose lives have been touched
                                        by cancer. It provides the knowledge patients, survivors or
                                        professionals need to cope with the many issues confronting
     3.      Coping with Cancer         their daily lives, including assuming greater responsibility      285,000
                                        for, and participation in, the many facets of the disease. It
                                        includes information on research, treatment, survivor
                                        profiles, and latest news.
                                                       Regional
                Publication                                  Location                                   Circulation
     1.     Akron Beacon Journal                                 Akron, OH                                56,951
     2.         Albany Herald                                    Albany, GA                               14,526
     3.   Columbus Ledger-Enquirer                             Columbus, GA                               12,359
     4.     Delta Democrat Times                               Greenville, MS                              9,722
     5.     East Liverpool Review                            East Liverpool, OH                            3,514
     6.    Montgomery Advertiser                               Montgomery, AL                             12,013
          Northeast Mississippi Daily
     7.                                                          Tulepo, MS                               18,348
                   Journal
     8.    Portsmouth Daily Times                              Portsmouth, OH                              8,574
     9.    Savannah Morning News                                Savannah, GA                              16,799
    10.          Sun Herald                                     Gulfport, MS                              12,655
    11.       The Anniston Star                                 Anniston, AL                               8,985
             The Atlanta Journal-
    12.                                                          Atlanta, GA                              238,343
                 Constitution
    13.     The Augusta Chronicle                               Augusta, GA                               16,418
    14.    The Cincinnati Enquirer                             Cincinnati, OH                             79,440
            The Clarion-Ledger &
    15.                                                Jackson, MS/Hattiesburg, MS                        106,422
            Hattiesburg American
    16.   The Commercial Dispatch                              Columbus, MS                               13,500
    17.       The Decatur Daily                                  Decatur, AL                              10,980
    18.      The Dothan Eagle                                    Dothan, AL                               12,357
              The Greenwood
    19.                                                        Greenwood, MS                               3,005
              Commonwealth
    20.      The Marietta Times                                 Marietta, OH                               5,730
    21.       The Meridian Star                                 Meridian, MS                               7,691
    22.        The Plain Dealer                                 Cleveland, OH                             138,938
    23.    The Selma Times-Journal                               Selma, AL                                10,043
    24.         The Telegraph                                    Macon, GA                                16,759
    25.     The Tuscaloosa News                                Tuscaloosa, AL                             12,169
    26.          Times Daily                                    Florence, AL                              12,271
    27.     Delta Democrat Times                               Greenville, MS                              9,722
    28.     East Liverpool Review                            East Liverpool, OH                            3,514
    29.  Montgomery Advertiser                                 Montgomery, AL                             12,013
        Northeast Mississippi Daily
    30.                                                          Tulepo, MS                               18,348
                 Journal


                                                          22
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 24 of 50 PageID:
                                  48361



    31.    Portsmouth Daily Times                     Portsmouth, OH                       8,574
    32.    Savannah Morning News                      Savannah, GA                         16,799
    33.         Sun Herald                             Gulfport, MS                        12,655
    34.      The Anniston Star                         Anniston, AL                        8,985
            The Atlanta Journal-
    35.                                                Atlanta, GA                        238,343
                Constitution
    36.    The Augusta Chronicle                       Augusta, GA                         16,418
    37.    The Cincinnati Enquirer                    Cincinnati, OH                       79,440
            The Clarion-Ledger &
    38.                                        Jackson, MS/Hattiesburg, MS                106,422
            Hattiesburg American
    39.   The Commercial Dispatch                     Columbus, MS                         13,500
    40.      The Decatur Daily                         Decatur, AL                         10,980
    41.       The Dothan Eagle                         Dothan, AL                          12,357

          (2) Digital Advertising. In addition to the print media publications listed above, we will
              incorporate a digital notice component into the Notice Plan.
            (a) Banner Advertisements. In fashioning the components of the public notice
                program, we have taken into account the changes in media consumption as a
                result of the COVID-19 pandemic, during which far fewer people are traveling,
                staying in hotels, and visiting physician and other offices where magazines are
                often read, as well as the reality that many such locations, even though partially
                re-opened, have removed high-touch items like newspapers and magazines from
                their lounge and waiting areas. To accommodate such changes, we will adapt the
                long-form Notice into a banner ad that can be placed on the online version of
                People magazine. The banner ad will expose the notice to Class Members, and
                importantly some of the younger Relatives, who may prefer to consume media
                electronically or have less opportunity now to consume print media. Viewers of
                the ad can click on the ad and be routed directly to the Settlement Website, where
                they are able to download a copy of the long-form Notice.
            (b) Paid Internet Search Terms. The paid search component of the Notice
                campaign involves the use of targeted keywords on top Internet search engines,
                such as Google. We will purchase terms that are narrowly related to the subject
                matter and Parties to this settlement for at least a period of thirty days following
                the date the class notice commences. A link to the Settlement Website will
                appear when there is high relevance between the search and our selected
                keywords, and is then ranked by a computed value based on the dollar amount of
                the bid. When Internet visitors search for these keywords or keyword
                combinations, the Settlement Website will be displayed at the top of the list of
                results for the search query. The internet search terms aspect of the Notice Plan
                aims to achieve approximately 10,000 impressions and 300 click-throughs to the
                Settlement Website each month.
          (3) Press Release. We will issue a joint press release substantially in the form of
              Exhibit 4 through Cision/PR Newswire, a leading provider of multimedia platforms

                                                 23
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 25 of 50 PageID:
                                  48362



              and distribution. The press release will explain the core aspects of the proposed
              settlement and provide the address for the Settlement Website, as well as the toll-free
              number. We expect that the press release will be picked-up by hundreds of media
              outlets with a combined potential audience of tens of millions of people.
                                      VI.     CONCLUSION

        21.     The Notice Plan is the Best Notice Practicable Under the Circumstances.

 The Notice Plan provides direct, individual notice by mail to potential Class Members and

 their known Relatives to the extent reasonably possible. The proposed Notice Plan satisfies

 due process and Rule 23’s requirement of the best notice practicable under the

 circumstances, including giving individual notice to all Class Members who can be identified

 with reasonable effort and supplementing those efforts with notice to persons associated with

 the Class Members and paid media elements. With an estimated direct notice reach

 exceeding 77% of Presumed Living Class Members or their attorneys of underlying lawsuits

 and at least one Relative of deceased Class Members, a regional public notice campaign that

 targets Presumed Living Class Members and Presumed Living Relatives, national print

 publication ads that will expose Presumed Living Class Members and Relatives outside of

 the four primary states of residence to the notice, and a digital media component targeting

 those Class Members and their Relatives who consume media electronically and actively

 search for information relevant to this matter, the Notice Plan is likely to provide the same or

 better reach than courts have approved in other similar class matters. The Notice Plan is also

 generally consistent with the aims of the FJC Checklist.




                                                  24
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 26 of 50 PageID:
                                  48363



         I, Orran L. Brown, Sr., declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that

 the foregoing is true and correct to the best of my knowledge. Executed on this 2nd day of July,

 2020.




                                            ________________________________
                                                     Orran L. Brown, Sr.




                                                 25
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 27 of 50 PageID:
                                  48364




                            Exhibit 1
                       Orran Brown Sr. Biography
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 28 of 50 PageID:
                                  48365



 Founding Partner

 ORRAN L. BROWN, SR.
                        Orran develops and implements the best practices and strategies for the
                        negotiation and drafting of resolution plans, legal proceedings to obtain
                        court approval, the efficient design and operation of group claims
                        facilities and compliance with the agreements and court orders
                        governing the claims resolution process to provide a program a
                        successful start and timely and efficient progress to a successful
                        completion. He has served as a claims administrator, as a trustee
                        directing the implementation of a settlement program and as a Special
                        Master presiding over discovery, records collection and deposition
                        scheduling and calendaring in coordinated multidistrict proceedings.
                         Orran has served in these fields since 1990. He and Lynn Greer founded
 BrownGreer in September 2002 to devote themselves to providing these services and to assist
 parties and the courts in handling the information and issues presented in management and
 resolution of multidistrict litigation and multiple claim situations.
       Education & Honors                                   practice and an upper-level course
                                                            on mass torts, MDL class actions,
 x Harvard Law School, Cambridge,                           and complex litigation)
   Massachusetts, J. D. cum laude,
   1981                                                   x Frequent speaker at conferences
                                                            and continuing legal education
 x Hampden-Sydney College,                                  events
   Hampden Sydney, Virginia, B.A.,
   Government and Foreign Affairs,                        x Permanent Member, Fourth Circuit
   summa cum laude, 1978 (GPA 4.0                           Judicial Conference
   out of 4.0; Phi Beta Kappa;
   Omicron Delta Kappa; Eta Sigma
   Phi; Pi Sigma Alpha; Chairman of                               Service Activities
   the Student Court)                                     x Board of Trustees, Hampden-
 x Law Clerk to the Hon. Robert R.                          Sydney College
   Merhige, Jr., United States District                   x Board of Trustees, Roller-
   Court for the Eastern District of                        Bottimore Foundation
   Virginia, Richmond, Virginia,                          x Board of Visitors, St.
   1981-1982                                                Christopher’s School
 x Super Lawyers Magazine’s 2007 -                        x Vestry, St. Stephen’s Episcopal
   2019 Annual List of Top Attorneys                        Church
   in Virginia                                            x City of Richmond Charter Review
 x AV Preeminent™ Rating,                                   Commission
   Martindale-Hubbell® 2016-2017                          x Boy Scouts Troop 444, Assistant
                                                            Scout Master
      Professional Activities
 x Wheat Professor, Hampden
   Sydney College 2018-Present;                                    Bar Admissions
   Leadership and Ethics Class
                                                          x Virginia, 1986
 x Adjunct Professor, University of
   Richmond School of Law 1997-                           x Texas, 1983
   2005 (Taught trial and appellate


 © 2020 BROWNGREER PLC | 250 ROCKETTS WAY, RICHMOND, VA 23231 | 804.521.7200 | WWW.BROWNGREER.COM
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 29 of 50 PageID:
                                  48366




                            Exhibit 2
                  BrownGreer Summary of Experience
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 30 of 50 PageID:
                                  48367
                                                                  FIRM EXPERIENCE


BROWNGREER PLC
250 Rocketts Way
Richmond, VA 23231
(8040 521-7200
information@BrownGreer.com
WWW.BROWNGREER.COM




       ©2
        20
        2015
          00115 BR
                 ROWN
                 ROOWNGR
                    WN REER
                       REEERP
                          ER PLC
                             PL
                              LC | 225
                                    250
                                     50 RO
                                         OCKETTS
                                         OC
                                          CKE
                                            KETT
                                              TTS WAY
                                               TS  AY | RIIC    ND, VA 2
                                                          ICHMOND
                                                           CHM
                                                             HMO
                                                               ON      23231
                                                                       23323
                                                                          231 | WWW.B
                                                                                WW
                                                                                WWW BROWNGREER
                                                                                    BRROW
                                                                                       OWN
                                                                                         NGG
                                                                                           GRE
                                                                                            RE
                                                                                            R EE
                                                                                               ERR.C
                                                                                                   COM
                                                                                                   COOM
                                                      1
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 31 of 50 PageID:
                                       48368

                            PERSONAL INJURY SETTLEMENT PROGRAMS

                       PROGRAM DESCRIPTION                                 ROLE          PROGRAM     SETTLEMENT
                                                                                           SIZE         FUND
     In re National Football League Players’ Concussion Injury
1.
     Litigation, MDL Docket No. 2323 (E.D. Pa). Class action             Claims            TBD          Fund
     settlement to resolve claims by retired National Football         Administrator                  Uncapped
     League players relating to repetitive head impacts.

                                                                                                         Fund
2.   Confidential. Voluntary settlement program of claims arising        Claims           12,000      Uncapped;
     from the use of a prescription medication.                        Administrator     Claimants    $1.4 Billion
                                                                                                       Disbursed

                                                                                                        Fund
3.   Confidential. Voluntary settlement program of claims arising        Claims            2,700      Uncapped;
     from the use of a prescription medication.                        Administrator     Claimants   $279 Million
                                                                                                      Disbursed

     Catholic Diocese of Richmond Independent Reconciliation             Claims
4.   Program. Private Settlement to resolve sexual abuse claims in     Administrator
                                                                                           TBD           TBD
     the Richmond Catholic Diocese.

     In re: Just For Men® Mass Tort Litigation, Case No. 3:16 cv--
     00638-SMY (S.D. IIL.). Private Settlement to resolve cases          Claims
5.   arising out of the use of a male-oriented hair coloring product   Administrator
                                                                                           TBD           TBD
     designed to cover grey hair.

     In re Vioxx Products Liability Litigation, MDL Docket No.           Claims           60,000
6.   1657 (E.D. La.). Voluntary settlement program to resolve          Administrator                 $4.85 Billion
     claims arising from the use of prescription painkillers.                            Claimants


     In re Diet Drugs (Phentermine/Fenfluramine/                       Liaison for the
                                                                        Defendant to     600,000
7.   Dexfenfluramine) Products Liability Litigation, MDL Docket              the                     $3.55 Billion
     No. 1203 (E.D. Pa.). Class action settlement to resolve             Settlement      Claimants
     claims arising from the use of “Fen-Phen” diet drugs.                  Trust

     In re A.H. Robins Company Inc., Debtor (In re Dalkon Shield
     Claimants Trust), MDL Docket No. 211 (Bankr. E.D. Va.).           Counsel to the    400,000
8.   Settlement program created in the Chapter 11 bankruptcy            Settlement                     $3 Billion
     proceeding of the A.H. Robins Company to resolve claims               Trust         Claimants
     arising from use of the Dalkon Shield intrauterine device.

     In re DePuy Orthopaedics, Inc., ASR Hip Implant Products,
     MDL Docket No. 2197 (N.D. Ohio). Voluntary settlement               Claims            9,300
9.   program for claims relating to metal-on-metal hip implant         Administrator                  $2.8 Billion
                                                                                         Claimants
     devices.




                     250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                  © 2020 BROWNGREER PLC
                      INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                    2
      Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 32 of 50 PageID:
                                        48369

                             PERSONAL INJURY SETTLEMENT PROGRAMS

                        PROGRAM DESCRIPTION                               ROLE         PROGRAM     SETTLEMENT
                                                                                         SIZE         FUND

      In re Diet Drugs (Phentermine/Fenfluramine/
      Dexfenfluramine) Products Liability Litigation, MDL Docket
                                                                         Claims         66,000
10. No. 1203 (E.D. Pa.). Voluntary settlement program to resolve                                   $2.63 Billion
                                                                       Administrator   Claimants
    opt outs from the class action settlement of claims arising
    from use of “Fen-Phen” diet drugs.

    In re Actos (Pioglitazone) Products Liability Litigation, MDL        Claims         10,800
11. Docket No. 2299 (W.D. La). Voluntary settlement program to         Administrator               $2.37 Billion
    resolve claims arising from the use of a diabetes medication.                      Claimants

      In re Sulzer Orthopedics and Knee Prosthesis Products              Claims         27,000
12. Liability Litigation, MDL Docket No. 1401 (N.D. Ohio). Class       Administrator               $1.15 Billion
    action settlement of claims relating to hip and knee implants.                     Claimants

    October 1 Fund. Private Settlement to resolve cases arising          Claims
13. from the October 1, 2017 Las Vegas shooting at Mandalay             Processor       4,300      $800 Million
    Bay during an outdoor concert.

      In Re Xarelto® Litigation Settlement Program. Private              Claims
14. settlement to resolve cases arising out of the use of a            Administrator    33,000     $775 Million
    prescription blood thinner.

    In re Pradaxa (Dabigatran Etexilate) Products Liability
15. Lsettlement
      itigation, MDL Docket No. 2385 (S.D. Illinois). Voluntary          Claims          4,800     $650 Million
                 program to resolve claims arising from the use of     Administrator   Claimants
      a blood thinning medication.

      In re: Benicar (Olmesartan) Products Liability Litigation, MDL
      No. 2606 (N.J.). Voluntary settlement program to resolve           Claims          8,500
16.                                                                                                $358 Million
      claims arising from the use of prescription hypertension         Administrator   Claimants
      medication.

      In re Wright Medical Technology, Inc., Conserve Hip Implant
      Products Liability Litigation, MDL Docket No. 2329, (N.D.
                                                                         Claims          1,233
17.   Ga.). Private settlement program established to resolve          Administrator               $249 Million
                                                                                       Claimants
      claims related to CONSERVE®, DYNASTY®, and LINEAGE®
      metal-on-metal hip replacement devices.

      In re Reglan®/Metoclopramide Mass Tort Litigation, No.
      01997 (Philadelphia County Ct. of C.P.); In re Reglan®
      Litigation, Case No. ATL-L-3865-10 (Super Ct. NJ);                Notice and       5,263
18.   Reglan®/Metoclopramide Cases, CJC-10-004631 (Cal. Super            Claims        Claimants   $240 Million
      Ct.). Private settlement program consolidating PA, NJ, and CA    Administrator
      class action settlements to resolve claims arising out of the
      use of a prescription medication.




                     250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                © 2020 BROWNGREER PLC
                      INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                               3
      Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 33 of 50 PageID:
                                        48370

                               PERSONAL INJURY SETTLEMENT PROGRAMS

                         PROGRAM DESCRIPTION                                ROLE         PROGRAM     SETTLEMENT
                                                                                           SIZE         FUND
      In re Guidant Implantable Defibrillators Products Liability          Advised
      Litigation Settlement, MDL Docket No. 1708 (D. Minn.).              Defendant
                                                                                         26,000
19.   Voluntary settlement program to resolve claims related to a        and Defense      Class      $240 Million
      medical device company’s cardiac resynchronization therapy           Counsel       Members
      devices, implantable cardiac defibrillators and pacemakers.

      In re Nuvaring Products Liability Litigation, MDL Docket No.         Claims          3,800
20.   1964 (W.D. Mo.). Voluntary settlement program to resolve           Administrator               $100 Million
      claims related to the use of a contraceptive device.                               Claimants

      In re: Abilify (Aripiprazole) Products Liability Litigation, MDL
21.   No. 2734 Settlement Program. Private settlement program to           Claims          3,955      $60 Million
      resolve cases arising out of the use of a prescription              Processor      Claimants
      medication.

      In re Phenylpropanolamine (PPA) Products Liability Litigation,
      MDL Docket No. 1407 (W.D. Wash.). Class action settlement            Claims           500
22.                                                                      Administrator                $60 Million
      trust established to resolve claims related to an over-the-                        Claimants
      counter weight loss product.

      In re: Yasmin and Yaz (Drospirenone) Marketing, Sales
      Practices and Products Liability Litigation, MDL Docket No.
      2100 (S.D. Ill.). Private voluntary settlement program to
      resolve claims alleging an arterial thromboembolism (“ATE”),         Claims          1,275
23.   either alone or in combination with some other injury,             Administrator   Claimants    $57 Million
      resulting from the use of drospirenone-containing oral
      contraceptives manufactured by Bayer or marketed by Barr
      Laboratories, Inc., or Teva Pharmaceuticals USA, Inc.

      In re Yasmin and YAZ (Drospirenone) Marketing, Sales
      Practices and Products Liability Litigation, MDL Docket No.
      2100 (S.D. Ill.). Private settlement program to resolve claims       Claims          9,000
24.   alleging gallbladder disease or a gallbladder injury from the      Administrator
                                                                                                      $24 Million
                                                                                         Claimants
      use of drospirenone-containing oral contraceptives
      manufactured by Bayer or marketed by BarrTeva.

      In re OxyContin Litigation - All Cases, No. 2002--CP--18--1756      Notice and      3,600
25.   (Cir. Ct. Dorchester County, S.C.). Class action settlement by       Claims                    $4.25 Million
      a pharmaceutical company regarding a prescription pain                              Class
                                                                         Administrator   Members
      killer.

      In re Seroquel Products Liability Litigation, MDL Docket No.         Special
26.   1769 (M.D. Fla.). Multidistrict litigation proceedings involving     Master;          Not       $150,000
      the antipsychotic prescription drug Seroquel.                        Project       Disclosed
                                                                           Manager




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                 4
      Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 34 of 50 PageID:
                                        48371

                            PERSONAL INJURY SETTLEMENT PROGRAMS

                       PROGRAM DESCRIPTION                              ROLE         PROGRAM    SETTLEMENT
                                                                                       SIZE        FUND
      In re Pittsburgh Corning Corporation, No. 00--22876--TPA                        2,272
      (Bankr. W.D. Pa.). Class action settlement to resolve                           Class
27.                                                                    Notice                  Not Applicable
      personal injury claims relating to exposure to asbestos made   Administrator   Members
      by refinery and chemical plant workers with individual
      asbestos cases pending in the Eastern District of Texas.




                     250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200             © 2020 BROWNGREER PLC
                      INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                           5
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 35 of 50 PageID:
                                       48372

                              ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                           PROGRAM       SETTLEMENT
                           PROGRAM DESCRIPTION                                ROLE
                                                                                             SIZE           FUND

     In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
     of Mexico, on April 20, 2010, MDL Docket No. 2179 (E.D.                 Claims                      Uncapped
                                                                                           260,000         Fund;
1.   La). Class action settlement to resolve economic loss and            Administration   Claimants    $11.6 Billion
     property damage claims arising from the April 20, 2010 oil             Services                     Disbursed
     spill in the Gulf of Mexico.

                                                                              Claims
     Gulf Coast Claims Facility. Voluntary claims program to              Administration                 $20 Billion
                                                                                           600,000       cap; $6.5
2.   resolve economic loss and physical injury claims arising from          Services;
     the April 20, 2010 oil spill in the Gulf of Mexico.                    Transition     Claimants       Billion
                                                                           Coordinator                   Disbursed

     Ortega Melendres,, et. al., v. Paul Penzone, et. al., No. CV--07--    Notice and        200
     2513-PHX-GMS (D. Az.). Voluntary program to resolve claims             Claims
                                                                                                         Uncapped
3.   that individuals were stopped or held by the Maricopa                                  Class          Fund
                                                                          Administrator    Members
     County Sheriff’s Office in violation of a court order.

     Hanna v. Agape Senior, LLC, No. 12-C
                                        CP-4
                                           40-5
                                              5950 (S.C. St. Ct.,                                         Uncapped
     Richland Cnty., S.C.). Class action settlement resolving              Notice and                       Fund;
4.   claims of certain residents of senior and assisted living              Claims           600         ~$480,000
     facilities related to alleged improper delivery of medical           Administrator                   Disbursed
     treatment.

     Confidential. Conciliation agreement between a financial              Notice and
                                                                                           Class Size      Fund
     institution and the U.S. Department of Housing & Urban                 Claims
5.   Development related to alleged discriminatory acts in                                 Unknown       Uncapped
                                                                          Administrator
     mortgage loan application handling.

                                                                                           Estimated
     In re Syngenta AG MIR 162 Corn Litigation, MDL Docket No.             Notice and      more than
6.   2591, (D. Kansas). Class action settlement to resolve claims           Claims         600,000      $1.51 Billion
     concerning genetically modified corn and crop values.                Administrator      Class
                                                                                           Members

     Travel Insurance Refund Program in the matter of Jefferson
     Insurance Company NAIC #11630 and in the matter of BCS
     Insurance Company NAIC #38245. Regulatory settlement                   Program                        To Be
7.   program between certain travel insurance companies and               Administrator    504,927       Determined
     State regulators to issue refunds to policy holders who
     purchased travel insurance through an Opt-Out Marketing
     Plan.

     In re Black Farmer's Discrimination Litigation, No. 08--mc--
     0511 PLF (D.D.C.). Class action settlement to resolve claims
     of discrimination against African-American farmers by the            Claims Review     40,000
8.   U.S. Department of Agriculture regarding farm loans and              and Evaluation                $1.25 Billion
                                                                                           Claimants
     loan servicing for claimants who had missed deadlines in a
     prior settlement.



                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                     © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                        6
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 36 of 50 PageID:
                                       48373

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                      PROGRAM      SETTLEMENT
                         PROGRAM DESCRIPTION                            ROLE
                                                                                        SIZE          FUND

     United States Securities and Exchange Commission v.
     American International Group, Inc., No. 06-Civ. 100-LAP         Audited the      260,000
     (S.D.N.Y.). Securities enforcement action settlement              Claims                     $843 Million
9.   between the SEC and a multinational insurance corporation                         Class
     over allegations of accounting fraud and related shareholder   Administrator     Members
     litigation.

    In re Genetically Modified Rice Litigation, MDL Docket No.        Claims          12,000
10. 1811 (E.D. Mo.). Voluntary claims program to resolve claims     Administrator                 $750 Million
    concerning genetically modified rice and crop values.                            Claimants

                                                                                                     Blend of
     In re Chinese-Manufactured Drywall Products Liability             Claims                     Uncapped and
     Litigation, MDL Docket No. 2047 (E.D. La.). Class action       Administrator;    25,000         Capped
11. settlement for the remediation of homes containing               Lynn Greer,     Claimants        Funds;
    defective drywall manufactured in China.                        Special Master                 $610 Million
                                                                                                    Disbursed

     Confidential. Settlement program reached by the                                  25,000
    Department of Homeland Security, U.S. Customs and Border         Settlement                   $184.1 Million
12. Protection (CBP) and the National Treasury Employees Union      Administrator      Class
    (NTEU) to resolve certain grievances filed by NTEU.                               Members

     United States v. National Treasury Employees Union, No. 93-     Trustee of       212,000
    1170 (D.C. App.). Class action settlement between a federal      Settlement                   $173 Million
13. employees’ union and the U.S. Government for back                                  Class
                                                                        Trust         Members
    payment of wages.

     Blando v. Nextel West Corp., No. 02-0
                                         0921-F
                                              FJG (W.D. Mo.).                        5,000,000
    Class action settlement by a wireless telecommunications        Advisor to the                $165 Million
14. provider to resolve claims under Missouri law involving “cost       Court           Class
    recovery fees” charged to customers.                                              Members

    Wildfire Assistance Program. Voluntary program providing          Claims           To Be
15. financial assistance to individuals experiencing urgent needs   Administrator    Determined   $100 Million
    as a result of the 2017 and 2018 California Wildfires.

     In re Capital One Telephone Consumer Protection Act             Notice and      17,500,000
     Litigation, MDL Docket No. 2416 (N.D. Ill.). Class action        Claims            Class     $75.4 Million
16. settlement to resolve claims arising from alleged violations
                                                                    Administrator     Members
    of the Telephone Consumer Protection Act.

     In re Vioxx MDL Settlement Agreement Related to Consumer
     Class Actions, MDL Docket No. 1657 (E.D. La.). Class action      Claims           8,000
                                                                                                   $23 Million
17. settlement to resolve consumer protection claims arising        Administrator    Claimants
    from the marketing of prescription painkillers.




                      250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200               © 2020 BROWNGREER PLC
                       INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                   7
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 37 of 50 PageID:
                                       48374

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                        PROGRAM      SETTLEMENT
                          PROGRAM DESCRIPTION                              ROLE
                                                                                          SIZE          FUND

    Yarger v. ING Bank, FSB, No. 11-1154-LLPS (D. Del.). Class          Notice and      115,000
18. action settlement to resolve claims related to advertising           Claims          Class       $20 Million
    fixed rate mortgages under Delaware consumer law.                  Administrator    Members

     Acosta v. Tyson Foods, Inc., No. 8:08-ccv-8
                                               86 (D. Neb.). Class
    action settlement by a poultry producer to resolve claims                            3,700
                                                                         Notice
19. under the Fair Labor Standards Act and Nebraska law for            Administrator     Class       $19 Million
    employee compensation for time spent donning/doffing                                Members
    protective equipment.

     Flores v. Zorbalas, No. 27-C
                                CV-1
                                   16-1
                                      14225 (Minn. St. Ct.,
    Hennepin Cnty., Minn.). Class certification notice program
    and subsequent class action settlement program resolving            Notice and       5,500
20. claims of tenants of certain apartments in Minneapolis, MN           Claims          Class      $18.5 Million
    whose landlords allegedly rented out the properties without        Administrator    Members
    proper licenses and failed to maintain the properties as
    required by health and safety laws.

     United States of America v. Capital One, N.A., No. 1:12--cv--
    828 (E.D. Va.). Consent decrees between a financial                 Notice and        44,000
21. services company and the Department of Justice and Office            Claims                      $15 Million
    of Comptroller of the Currency to resolve alleged violations of    Administrator   Claimants
    the Servicemembers Civil Relief Act.

     Ene v. Maxim Healthcare Services, Inc., No. 4:09-ccv-0
                                                          02453
    (S.D. Tex.). Class action settlement by a healthcare provider                        1,600
                                                                         Notice                     $12.3 Million
22. to resolve claims under the Fair Labor Standards Act               Administrator     Class
    concerning the classification of healthcare recruiters as                           Members
    exempt from overtime pay.

     Gregorio v. Premier Nutrition Corporation, Civil Action No: 17-    Notice and     9,360,000
    cv-05987 (S.D.N.Y.). Class action settlement to resolve              Claims           Class      $9 Million
23. claims concerning the misleading advertising of protein
    shake products.                                                    Administrator    Members

     Spinelli v. Capital One Bank (USA), No. 8:08-ccv-1
                                                      132 (M.D.
                                                                        Notice and     9,000,000
    Fla.). Class action settlement by a financial services               Claims           Class      $5 Million
24. company with credit card holders to resolve claims under the
    Truth in Lending Act.                                              Administrator    Members

     Hankins v. Carmax Inc., No. 03-C
                                    C-0
                                      07-0
                                         005893 CN (Baltimore
    County Md. Cir. Ct.). Class action settlement to resolve            Notice and       7,300
25. claims that a retail car company sold used vehicles without          Claims          Class       $8 Million
    disclosing that the vehicles had been used previously as           Administrator    Members
    short-term rentals.




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                 © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                    8
      Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 38 of 50 PageID:
                                        48375

                              ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                        PROGRAM      SETTLEMENT
                          PROGRAM DESCRIPTION                               ROLE
                                                                                          SIZE          FUND

     Cohen v. Warner Chilcott Public Ltd. Co., No. 1:06--cv--00401--                    2,000,000
    CKK (D.D.C). Class action settlement to resolve antitrust             Notice                     $6 Million
26. claims against two pharmaceutical companies regarding the           Administrator      Class
    sale of an oral contraceptive.                                                       Members

     Peg Bouaphekeo, et. al., v. Tyson Foods, Inc., No. 5:07-ccv-
    04009-JAJ (N.D. Iowa Western Division). Class action                                 2,523
    settlement by a poultry producer to resolve claims under the          Notice                    $5.78 Million
27. Fair Labor Standards Act and Iowa law for employee                  Administrator    Class
    compensation for time spent donning/doffing protective                              Members
    equipment.

     Morgan v. Richmond School of Health and Technology, Inc.,
    No. 3:12-cv-00373-JAG (E.D. Va.). Class action settlement            Notice and      4,200
28. by a for-profit vocational college to resolve claims under the        Claims         Class       $5 Million
    Equal Credit Opportunity Act, Title VI of the Civil Rights Act of   Administrator   Members
    1964 and the Virginia Consumer Protection Act.

     Gomez v. Tyson Foods, Inc., No. 08-0
                                        021 (D. Neb.). Class
    action settlement by a poultry processing company to resolve                         5,300
                                                                          Notice
29. claims under the Fair Labor Standards Act and Nebraska law          Administrator    Class       $5 Million
    for employee compensation for time spent donning/doffing                            Members
    protective equipment.

     Rogers v. City of Richmond, Virginia, No. 3:11-ccv-0
                                                        00620
    (E.D. Va.). Class action settlement under the Fair Labor              Claims           600
30. Standards Act and Virginia law involving current and former         Administrator               $4.6 Million
                                                                                        Claimants
    city police officers alleging unpaid overtime wages.

     Gales v. Capital One, N.A., No. 8:13-ccv-0
                                              01624 (D. Md). Class
    action settlement by a financial services company to resolve          Claims         9,000
31. claims related to the sale of certain repossessed motor             Administrator    Class      $4.4 million
    vehicles.                                                                           Members

     Betts v. National Cash Advance/Advance America, Nos.
    502001CA000320OCAI-MB and 502004CA008164XXXXI-
    MB (Palm Beach County Cir. Ct.). Class action settlement to          Notice and     18,500
32. resolve claims alleging violates of the Florida Lending               Claims         Class      $4.32 Million
    Practices Act, the Florida Consumer Finance Act, the Florida        Administrator   Members
    Deceptive and Unfair Trade Practices Act, and the Civil
    Remedies for Criminal Practices Act.

     Llewellyn v. Big Lots Stores, Inc., No. 09-ccv-5
                                                    5085 (E.D. La.).                      200
    Class action settlement by a retailer to resolve claims under         Claims                     $4 Million
33. the Fair Labor Standards Act regarding the classification of        Administrator    Class
    assistant store managers.                                                           Members




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                 © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                    9
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 39 of 50 PageID:
                                       48376

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                        PROGRAM      SETTLEMENT
                          PROGRAM DESCRIPTION                              ROLE
                                                                                          SIZE          FUND

                                                                                        Estimated
     Desio v. Emerson Electric Co. d/b/a InSinkErator, No. 2:15-        Notice and     455,000 or
    cv-00346 (E.D. Wa.). Class action settlement to resolve                                         $3.8 Million
34. claims that certain filters used in water filtration systems         Claims           fewer
    could crack and leak water, causing property damage.               Administrator      Class
                                                                                        Members

     Herron v. CarMax Auto Superstores, Inc., No. 2006-C
                                                       CP-0
                                                          02-           Notice and     27,000
    1230 (Aiken County S.C. Jud. Dist.). Class action settlement         Claims                     $3.8 Million
35. to resolve claims related to document processing fees                               Class
    charged to customers by a car dealer.                              Administrator   Members

     Collins v. Sanderson Farms, Inc., No. 2:06-ccv-0
                                                    02946 (E.D.
    La.). Class action settlement by a poultry processing               Notice and     21,000
36. company to resolve claims under the Fair Labor Standards             Claims         Class       $3.1 Million
    Act regarding employee compensation for time spent                 Administrator   Members
    donning/doffing protective equipment.

     Nader v. Capital One Bank (USA), No. CV-1
                                             12-0
                                                01265-D
                                                      DSF
    (RZx) (C.D. Cal.). Class action settlement by a financial                          1,800,000
                                                                        Settlement
37. institution to resolve claims under state privacy and              Administrator      Class      $3 Million
    wiretapping laws concerning the alleged recording of                                Members
    outbound customer service calls.

     In re Children's Ibuprofen Oral Suspension Antitrust                              10,000
     Litigation, No. 1:04-mc-0535 (D.D.C.). Class action                 Notice                      $3 Million
38. settlement to resolve claims of antitrust violations by two        Administrator    Class
    manufacturers of over-the-counter children’s pain relievers.                       Members

     Rubenstein v. The Neiman Marcus Group LLC, No. 2:14-ccv-
    07155-SJO-JPR (C.D. Ca.). Proposed settlement program to            Notice and       To Be
39. resolve allegations that consumers were misled by the                Claims        Determined   $2.9 Million
    “Compared To” price tags on merchandise sold by the                Administrator
    Defendant.

     United States of America v. Chevy Chase Bank, F.S.B., No.
    1:13-cv-1214 (E.D. Va.). Consent decree between a financial         Notice and      3,500
40. services company and a federal regulatory agency involving           Claims         Class       $2.85 Million
    allegations under the Equal Credit Opportunity and Fair            Administrator   Members
    Housing Acts.

     Samuel v. EquiCredit Corp., No. 00-ccs-6
                                            6196 (E.D. Pa.). Class
    action settlement by a financial services institution to resolve    Notice and     13,000
41. claims under the Real Estate Settlement Procedures Act               Claims         Class       $2.5 Million
    regarding the application of loan proceeds to pay mortgage         Administrator   Members
    broker fees.




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                 © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                   10
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 40 of 50 PageID:
                                       48377

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                     PROGRAM     SETTLEMENT
                         PROGRAM DESCRIPTION                             ROLE
                                                                                       SIZE         FUND

     Beecroft v. Altisource Business Solutions PVT LTD., No. 0:15-    Notice and     56,104
    cv-02184 (D. Minn). Class action settlement to resolve             Claims                   $1.8 Million
42. claims arising from alleged violations of the Telephone                           Class
    Consumer Protection Act.                                         Administrator   Members

     Hall v. Capital One Auto Finance, Inc., No. 1:08-ccv-0
                                                          01181
                                                                      Notice and      3,400
    (N.D. Ohio). Class action settlement by a financial services       Claims                   $1.5 Million
43. company to resolve claims related to automobile                                   Class
                                                                     Administrator   Members
    repossession under Ohio consumer statutes.

     McCoy v. North State Aviation, LLC, Case No. 1:17-ccv-0
                                                           00346-
    CCE-LPA (M.D.N.C). Class action settlement to resolve
    claims that Defendant violated the federal Worker                 Settlement      339       $1.5 Million
44. Adjustment and Retraining Notification Act (the WARN Act),       Administrator
    which requires certain employers to give 60-day advance
    notification of plant closings and mass layoffs.

     Watts v. Capital One Auto Finance, Inc., No. CCB-0
                                                      07-0
                                                         03477
                                                                      Notice and      2,700
    (D. Md.). Class action settlement by a financial services          Claims                    $990,000
45. company to resolve claims related to automobile                                   Class
    repossession under Maryland consumer statutes.                   Administrator   Members

     Churchill v. Farmland Foods, Inc., No. 4:06--cv--4023 (C.D.
    Ill.). Class action settlement by a pork processing company       Notice and      2,300
46. to  resolve claims under the Fair Labor Standards Act and          Claims         Class      $980,000
    Illinois law regarding employee compensation for time spent      Administrator   Members
    donning/doffing protective equipment.

     Polanco v. Moyer Packing Company, No. C.P., 1852
    (Philadelphia County Pa.). Class action settlement by a beef      Notice and      4,500
    processing company to resolve claims under the Fair Labor          Claims                    $850,000
47. Standards Act and Pennsylvania law regarding employee                             Class
    compensation for time spent donning/doffing protective           Administrator   Members
    equipment.

     Cohen v. Foothill/Eastern Transportation Corridor Agency, et.
     al., No. SACV 15-01698 DDP (C.D. Ca.). Class action              Notice and     25,762
48. settlement to resolve alleged violations of the Fair and           Claims         Class      $850,000
    Accurate Credit Transactions Act (FACTA) by a toll-road          Administrator   Members
    operator.

     Bessey v. Packerland Plainwell, Inc., No. 4:06-ccv-0
                                                        0095 (W.D.
    Mich.). Class action settlement by a pork processing              Notice and      3,000
49. company   to resolve claims under the Fair Labor Standards         Claims         Class      $700,000
    Act and Michigan law regarding employee compensation for         Administrator   Members
    time spent donning/doffing protective equipment.




                      250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200              © 2020 BROWNGREER PLC
                       INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                               11
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 41 of 50 PageID:
                                       48378

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                      PROGRAM     SETTLEMENT
                          PROGRAM DESCRIPTION                            ROLE
                                                                                        SIZE         FUND

     Santiago v. GMAC Mortgage Group, Inc., No. 784574 (E.D.
    Pa.). Class action settlement by a financial services             Notice and      84,000
50. company to resolve claims under the Real Estate Settlement         Claims          Class      $650,000
    Procedures Act concerning charges for mortgage settlement        Administrator    Members
    services.

     Contreras v. PM Beef Holdings, LLC, No. 07--CV--3087 (D.
    Minn.). Class action settlement by a beef processing              Notice and       3,000
51. company to resolve claims under the Fair Labor Standards           Claims          Class      $500,000
    Act and Minnesota law for employee compensation for time         Administrator    Members
    spent donning/doffing protective equipment.

     Morales v. Greater Omaha Packing Co. Inc., No. 8:08-ccv-
    0161 (D. Neb.). Class action settlement by a beef                 Notice and       4,000
    processing company to resolve claims under the Fair Labor          Claims                     $490,000
52. Standards Act and Nebraska law regarding employee                                  Class
                                                                     Administrator    Members
    compensation for time spent donning/doffing protective
    equipment.

     Graham v. Capital One Bank (USA), N.A., 8:13-ccv-0
                                                      00743
    (C.D. Cal.). Class action settlement related to claims under      Notice and      22,500
53. the California Unfair Competition Law regarding alleged            Claims          Class      $460,000
    improper disclosures and charges assessed on credit card         Administrator    Members
    accounts.

     In re Moyer Packing Co., P. & S. Docket No. D--07--0053 (U
                                                              U.S.
    Dep't Agric.). Consent decision involving a beef processing       Notice and       1,100
54. company to compensate cattle producers for goods sold              Claims                     $325,000
    based on weights derived using an allegedly malfunctioning       Administrator   Claimants
    weight calculation system.

    Confidential. Voluntary payment program by a city                                   175
                                                                       Claims
55. government to compensate current and former city police          Administrator     Class      $300,000
    officers for unpaid overtime wages.                                               Members

     Dapice v. Capital One Bank (USA), N.A. No. 14-ccv-6
                                                       6961 GW                        2,564
    (AGRx). Class action settlement by a financial institution to     Settlement                  $350,000
56. resolve claims related to interest rates charged on balance      Administrator    Class
    transfers for certain credit card accounts.                                      Members

    Confidential. Voluntary program by a financial institution to      Program
57. refund customers for payments subsequently discharged in         Administrator   457 payees   $233,000
    bankruptcy.

     Wilder v. Triad Financial Corp., No. 3:03-ccv-8
                                                   863 (E.D. Va.).    Notice and      80,000
    Class action settlement by a financial services company to         Claims                     $200,000
58. resolve claims associated with automobile loan applications                        Class
                                                                     Administrator    Members
    under the Fair Credit Reporting Act.




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200              © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                               12
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 42 of 50 PageID:
                                       48379

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                       PROGRAM      SETTLEMENT
                         PROGRAM DESCRIPTION                              ROLE
                                                                                         SIZE          FUND

     Conerly v. Marshall Durbin Food Corp., No. 2:06--cv--205 (N.D.
    Ala.). Class action settlement by a poultry processing             Notice and      1,900
59. company to resolve claims under the Fair Labor Standards            Claims         Class         $150,000
    Act regarding employee compensation for time spent                Administrator   Members
    donning/doffing protective equipment.

     Ferguson v. Food Lion, LLC, No. 12-cc-8
                                           861 (Berkeley County
    W. Va. Cir. Ct.). Class action settlement by a retail company      Notice and       185
60. to resolve claims under the West Virginia Wage Payment and          Claims         Class         $150,000
    Collection Act regarding timing of paychecks issued to            Administrator   Members
    discharged employees.

    Confidential. Voluntary settlement by a food processing             Notice
                                                                                        670
61. company to resolve claims regarding employee                      Administrator    Class         $125,000
    compensation for donning/doffing protective equipment.                            Members

    Confidential. Voluntary check remittance program by an             Settlement
62. investment fund to distribute proceeds from numerous              Administrator     1,049        $117,000
    settlements to beneficiaries of the fund.

     Confidential HUD Compensation Program. Compensation               Notice and
    fund established to pay damages to persons allegedly                Claims        <100 Class     $50,000
63. discriminated against by financial institution on basis of                         Members
    pregnancy or parental leave.                                      Administrator

     Cook v. Columbia Freightliner, LLC, No. 10--CP--02--1987
    (Aiken County S.C. Jud. Dist.). Class action settlement to         Notice and       380
64. resolve claims regarding a trucking company and the                 Claims         Class         $17,000
    collection of administrative fees in the sale of motor            Administrator   Members
    vehicles.

    Confidential. Voluntary payments by a financial institution to      Payment
                                                                                        656
65. reimburse fees charged to the credit card accounts of small       Administrator    Class         $16,000
    business owners.                                                                  Members

     Clark v. Group Hospitalization and Medical Services, Inc., No.
    3:10-CIV-00333-BEN-BLM (S.D. Cal.). Class action                   Notice and       80            $1,300
66. settlement by a health insurance provider to resolve claims         Claims         Class
    under the Employee Retirement Income Security Act and             Administrator   Members        Disbursed
    California’s Unfair Competition Law.

                                                                                                        Debt
     Quinn v. BJC Health System, No. 052-00821A (City of St.                                        Reduction/
                                                                                      26,000
    Louis Mo. Cir. Ct.). Class action settlement by a healthcare        Claims                     Forgiveness to
67. system to resolve claims associated with hospital fees            Administrator    Class         Qualifying
    charged to uninsured patients.                                                    Members          Class
                                                                                                     Members




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                 13
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 43 of 50 PageID:
                                       48380

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                       PROGRAM      SETTLEMENT
                         PROGRAM DESCRIPTION                              ROLE
                                                                                         SIZE          FUND

                                                                      Orran Brown,
     In re Record Company Infringement Litigation, No. 6:15-cv-          Special         Not
68. 00708 (M. D. Fla.). Consolidated proceedings involving 65+           Master;      Applicable   Not Applicable
    parties and alleged violations of copyrights and contracts.          Project
                                                                        Manager

     Gray, Ritter & Graham P.C., et al. v. Goldman Phipps PLLC,
     et al., No. 4:13-cv-00206-CDP (E.D. Mo.). Three separate
    but related claims programs (Watts Group Settlement, Banks
    Group Settlement, and GP/Murray Group Settlement),                                27,000
    established to resolve a class action lawsuit involving             Notice                     Not Applicable
69. claimants who settled claims against Bayer arising out of the     Administrator    Class
    presence of Bayer’s genetically-modified rice seed in the                         Members
    United States rice supply or lawyers who were paid common-
    benefit attorneys’ fees or paid common-benefit expenses in
    that litigation.

     In re Lehman Brothers Holdings Inc., No. 08-1
                                                 13555-JJMP
                                                                          Fee
    (Bankr. S.D.N.Y.). Program to track, monitor and evaluate                            Not
70. fees being charged by bankruptcy lawyers in the Lehman             Committee                   Not Applicable
                                                                                      Applicable
                                                                        Assistant
    Brothers Chapter 11 bankruptcy proceeding.

     Jerry Parker, et al. vs. Smithfield Packing Company, Inc., No.
                                                                                       2,656
    7:07-cv-00176-H. Class action settlement to resolve claims          Notice
71. related to overtime pay for employees of a processing facility                     Class       Not Applicable
                                                                      Administrator
    in Clinton, North Carolina.                                                       Members

     Lee Lewis, et al. vs. Smithfield Packing Company, Inc., No.
                                                                                      12,136
    7:07-cv-00166-H. Class action settlement to resolve claims          Notice
72. related to overtime pay for employees of a processing facility                     Class       Not Applicable
                                                                      Administrator
    in Tarheel, North Carolina.                                                       Members

     Lycan, et. al., v. City of Cleveland, No. CV 09686044 (Court
    of Common Pleas, Cuyahoga County, OH). Class action
    lawsuit to resolve claims that the City of Cleveland, Ohio,        Notice and
                                                                                                      To Be
73. assessed traffic fines against non-vehicle owners (including        Claims         31,937
                                                                                                    Determined
    lessees and renters) whose vehicles were photographed by          Administrator
    automatic enforcement cameras operating in city limits, in
    violation of a city ordinance.

    Mercier, et al v. The United States, No. 12-9
                                                920C. Class            Notice and
                                                                                        To Be         To Be
74. action to resolve  alleged claims of unpaid wages for nurses        Claims
                                                                                      Determined    Determined
    and physician assistants.                                         Administrator

     In Re De Bernardi v. City and County of San Francisco.
    Served as Court-approved Third Party Notice Administrator           Notice
75. for a collective action lawsuit regarding Compensatory Time                        26,000      Not Applicable
                                                                      Administrator
    Off earned in lieu of paid overtime.


                      250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200                 © 2020 BROWNGREER PLC
                       INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                                 14
     Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 44 of 50 PageID:
                                       48381

                             ECONOMIC LOSS SETTLEMENT PROGRAMS
                                                                                     PROGRAM     SETTLEMENT
                          PROGRAM DESCRIPTION                            ROLE
                                                                                       SIZE         FUND

     In Re Wazwaz v. City and County of San Francisco. Served as
    Court-approved Third Party Notice Administrator for a              Notice
76. collective action lawsuit regarding Compensatory Time Off                         1,000    Not Applicable
                                                                     Administrator
    earned in lieu of paid overtime.

     In Re Donofrio v. IKEA, No. 2:2018--cv--00599. Served as
    Court-appointed Third-Party Administrator, responsible for
                                                                      Third Party     500      Not Applicable
77. tracking and maintaining Opt-in Consent Forms for a              Administrator
    collective action lawsuit involving alleged age-discrimination
    in the workplace.

     Runton et al. v. Brookdale Senior Living, Inc., No. 0:17-ccv-
    60664-CMA (S.D. Fla.). Class action settlement resolving          Notice and                   To Be
78. claims of certain residents of senior and assisted living          Claims        29,760      Determined
                                                                     Administrator
    facilities related to staffing determinations.




                       250 ROCKETTS WAY, RICHMOND, VA 23231 | (804) 521-7200             © 2020 BROWNGREER PLC
                        INFORMATION@BROWNGGREER.COM | WWW.BROWNGREER.COM
                                                                                                              15
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 45 of 50 PageID:
                                  48382




                            Exhibit 3
                      Letter to Underlying Attorneys
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 46 of 50 PageID:
                                  48383



     Template Letter to Underlying Counsel Pursuant to Preliminary Approval Order ¶ 11(c)




 Dear Counsel,

       BrownGreer has been appointed by the United States District Court for the

 District of New Jersey to serve as the Class Action Notice Agent in the captioned

 above class action matter (the “Williams Action”) There is a class action settlement

 pending in the Williams Action and the attached long form notice explains the case,

 the settlement and relevant deadlines.

       Based on underlying litigation records provided to Verus, LLC, the Court-

 appointed Claims Administrator, we believe that you, your firm or predecessors to

 your current law practice either currently represent or previously represented

 clients who may be members of the Williams Action class. Since the settlement

 may afford these clients the opportunity to receive monetary compensation and

 otherwise affect their rights the Court has ordered that we send you this letter and

 the long-form notice and request you to notify your living clients who are class

 members or their heirs/personal representative if deceased about the settlement.

       To assist you, we have enclosed a list prepared by the Claims Administrator

 of potential Class Members associated with you or whom we believe is a

 predecessor to your current law practice. To assist Class Members, we ask that you

 (1) provide us with any known corrections to the list and provide the names and
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 47 of 50 PageID:
                                  48384



 addresses of other clients (or personal representatives or next of kin of clients who

 are deceased) that are not on the list who may be Class Members for purposes of

 further disseminating class notice, and (2) inform your clients who may be

 potential Class Members of the pendency of the Class and the proposed settlement

 and that they may obtain information concerning the proposed settlement from the

 Claims Administrator and how to do so, all of which is explained in the attached

 long form notice.

       If you prefer to send copies of the long form notice under your own cover

 letter, we will provide you with enough copies of the notice on request. We will

 also reimburse you for the cost of U.S. mail postage incurred if you agree to

 provide us the names and addresses of the persons you sent copies of the notice

 and the date of mailing

       If you have any questions, please feel free to contact the undersigned, or

 Verus at 800-XXX-YYY, or Class Counsel, Christopher M. Placitella, Harry M.

 Roth or Michael Coren, Cohen Placitella and Roth, P.C. at 888-375-7600.



       Thank you for your anticipated cooperation in this effort.
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 48 of 50 PageID:
                                  48385




                            Exhibit 4
                                Press Release
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 49 of 50 PageID:
                                  48386



 $72.5 Million Class Action Settlement Fund Announced Covering
 Past Emtal Industrial Talc Litigation For Up To 19,000 Potential
 Claimants
 NEWS PROVIDED BY
 Emtal Talc Settlement Notice Agent
    __, 2020

 RICHMOND, Va., __, 2020 /PRNewswire/ -- The Notice Agent of the settlement reached in
 Williams v. BASF Catalysts LLC, et al., C.A. No. 2:11-cv-01754 (D.N.J.) releases this information
 about the settlement.

 Defendants BASF Catalysts, LLC (“BASF”) and Cahill Gordon & Reindel LLP (“Cahill”) and
 Plaintiffs have announced a class action settlement to resolve claims relating to prior Emtal Talc
 litigation by creating a non-reversionary fund of $72.5 million to pay up to 19,000 potential
 claimants and agreeing to pay fees and other expenses as described in the Settlement Agreement.

 Emtal Talc was used in the manufacturing of industrial products. This settlement does not involve
 any kind of personal cosmetic product such as baby, body, or talcum powder. The settlement
 resolves a class action lawsuit in which Plaintiffs claim that from 1984 until 2009 Engelhard (BASF
 acquired Engelhard in 2006), its former national law firm Cahill, and employees of the two companies,
 made misstatements or concealed evidence about the existence of alleged asbestos in Emtal Talc and
 failed to disclose related information to plaintiffs, their lawyers, and courts in the Underlying Lawsuits.
 Plaintiffs claim that due to these misstatements and omissions, Plaintiffs in the Underlying Lawsuits
 either (1) voluntarily agreed to dismiss or settle their cases for less than they otherwise would have
 accepted or (2) had their cases involuntarily dismissed by court order upon motions filed by the
 Defendants. Defendants deny Plaintiffs’ allegations and dispute that any statements about Emtal Talc
 affected the outcome of the Underlying Lawsuits because Defendants contend that (1) the claims in
 the Underlying Lawsuits were without merit, (2) the amount of asbestos in Emtal Talc, as reported in
 historical documents, could not have caused harm to human health and (3) many of the Underlying
 Lawsuits were resolved for fixed amounts irrespective of the alleged asbestos content of the talc or the
 number of talc defendants. Defendants further contend that many of the complaints merely named
 Engelhard without any specific allegations regarding product identification, exposure, or damages.
 Plaintiffs dispute these arguments.

 BASF also claims that it was not aware of the facts alleged by the Plaintiffs in this case when it
 bought Engelhard in 2006 and that BASF did not learn of the circumstances giving rise to
 Plaintiffs’ allegations in this case until 2009.

 BASF and Cahill have nevertheless agreed to settle this lawsuit in the interest of avoiding further
 costs and the uncertainty of litigation.

 If the United States District Court for the District of New Jersey approves the settlement, then
 BASF and Cahill will pay $72.5 million into a Settlement Fund to pay Class Members as follows:
 (a) $6.25 million to those who prove they are Class Members; (b) $59.75 million to those who
 sustained an asbestos-related injury; and (c) $6.5 million to those who experienced an
Case 2:11-cv-01754-BRM-AME Document 621-16 Filed 07/23/20 Page 50 of 50 PageID:
                                  48387



 extraordinary physical injury and/or economic loss allegedly as a result of exposure to Emtal Talc,
 as well as an incentive award of $300,000 to six plaintiffs who helped bring the case. BASF and
 Cahill have also agreed to pay court-approved attorneys’ fees up to $22.5 million, court-approved
 attorneys’ expenses up to $1.2 million, and up to $3.5 million in notice and settlement
 administration costs.

 Class Members may submit claims online at www.EmtalTalcSettlement.com. The website also
 provides instructions for how to file a claim in hard copy through the mail. All claim forms must
 be filed by ________, 2020.

 The Court will hold a hearing on ________, 2020 to consider whether to approve the settlement.
 Class Members have until ________, 2020 to exclude themselves from, or object to, the settlement.

 For more information, visit www.EmtalTalcSettlement.com or call 1-888-401-1920.
